Exhibit 10.2

 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Agreement”) is entered into as of June 25,
2018, among Hennessy Capital Acquisition Corp. III, a Delaware corporation (the
“Company”), Hennessy Capital Partners III LLC, a Delaware limited liability
company (“HCP”), and J.F. Lehman & Company, LLC, a Delaware limited liability
company (“JFL”).

 

WHEREAS, concurrently with the execution of this Agreement, the Company and
JFL-NRC-SES Partners, LLC, a Delaware limited liability company (the “Seller”),
are entering into a Purchase Agreement, dated as of the date hereof (as may be
amended or supplemented from time to time, the “Purchase Agreement”), pursuant
to which the Seller will sell to the Company, and the Company will acquire from
the Seller, all of the issued and outstanding membership interests of NRC Group
Holdings, LLC, a Delaware limited liability company (“NRC”), on the terms and
subject to the conditions set forth therein (the “Acquisition”, and the
consummation of the Acquisition in accordance with the Purchase Agreement, the
“Acquisition Closing”); and

 

WHEREAS, capitalized terms used and not otherwise defined herein are defined in
the Purchase Agreement and shall have the meanings given to such terms in the
Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the parties hereto
agree as follows:

 

1. Subscription. At any time prior to the close of business on the date that is
ten Business Days prior to the scheduled Acquisition Closing date, JFL or one or
more of its affiliated investment funds may, by written notice to the Company
and HCP, elect to:

 

(a) subscribe for and purchase from the Company 300,000 shares of the Company’s
7.00% Series A Convertible Cumulative Preferred Stock, par value $0.0001 per
share (the “Preferred Shares”), for a per share price of $97.00; and

 

(b) (i) subscribe for and purchase from the Company 1,951,220 shares of the
Company’s common stock, par value $0.0001 per share (the “Common Shares”), for a
per share price of $10.25 (the “Base Per-Share Price”) and (ii) acquire from HCP
the applicable HCP Transfer Shares for no additional consideration. “HCP
Transfer Shares” means the number of shares as necessary for the Net Per-Share
Price to equal $9.75. The “Net Per-Share Price” means the Common Shares
multiplied by the Base Per-Share Price and divided by the sum of the Common
Shares and the HCP Transfer Shares.

 

If JFL or any of its affiliates elects to subscribe for the Preferred Shares and
Common Shares pursuant to this Section 1, the parties hereto will execute
definitive agreements on terms and conditions that are consistent with this
Agreement and that are otherwise no less favorable to JFL than any agreements
entered into by the Company or Sponsor in respect of the Preferred Offering and
the Common Offering.

 



 

 

 

2. Registration Rights.

 

(a) At the Acquisition Closing, the Company and JFL, or one or more of its
affiliated investment funds, shall enter into a Registration Rights Agreement
(the “Registration Rights Agreement”), pursuant to which the Company will agree
to (i) as soon as reasonably practicable within sixty (60) days after the
Acquisition Closing, but in no event later than ninety (90) days following the
Acquisition Closing, file a shelf registration statement to register the resale
of the equity securities purchased pursuant to this Agreement (including the
Common Shares into which the Preferred Shares may be converted (the “Underlying
Common Shares”)) under the Securities Act of 1933, as amended (the “Securities
Act”) and the rules and regulations promulgated thereunder and applicable state
securities laws, (ii) use its reasonable best efforts to cause such registration
statement (the “Registration Statement”) to become effective as promptly
thereafter as practicable, but in any event not later than one hundred eighty
(180) days after the Acquisition Closing if the Company receives comments to the
Registration Statement from the staff of the U.S. Securities and Exchange
Commission (“SEC Comments”) or one hundred twenty (120) days after the
Acquisition Closing if the Company does not receive SEC Comments and (iii)
provide JFL, or one or more of its affiliated investment funds, and certain
other investors in the Company’s equity securities with customary demand rights
and piggyback registration rights. The Registration Rights Agreement shall also
include such additional terms and conditions as are customary and reasonably
satisfactory to the Company and JFL, or one or more of its affiliated investment
funds.

 

(b) None of the equity securities purchased pursuant to this Agreement
(including the Underlying Common Shares) may be directly or indirectly
transferred, disposed of or otherwise monetized in any manner whatsoever, except
pursuant to a registration statement or in a transaction that is exempt from the
registration requirements of the Securities Act and applicable state securities
laws.

 

3. Representations and Warranties. Each party hereto hereby represents and
warrants to the other parties as follows:

 

(a) Such party has all necessary power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby by such Party have been duly authorized by all necessary
actions on the part of such Party. This Agreement, assuming due authorization,
execution and delivery hereof by other parties hereto, constitutes a legal,
valid and binding obligation of such party enforceable against such party in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general applicability relating to or affecting creditor’s
rights, and to general equitable principles).

 

(b) No filing with, or notification to, any Governmental Authority and no
consent, approval, authorization or permit of any other person is necessary for
the execution of this Agreement by such party and the consummation by such party
of the transactions contemplated hereby.

 

(c) None of the execution and delivery of this Agreement by such party, the
consummation by such party of the transactions contemplated hereby or compliance
by such party with any of the provisions hereof shall (i) conflict with or
result in any breach of the organizational documents of such party, (ii) result
in, or give rise to, a violation or breach of or a default under any of the
terms of any material contract, understanding, agreement or other instrument or
obligation to which such party is a party or by which such party or any of its
assets may be bound or (iii) violate any applicable order, writ, injunction,
decree, law, statute, rule or regulation of any Governmental Authority, except
for any of the foregoing as would not reasonably be expected to impair such
party’s ability to perform its obligations under this Agreement in any material
respect.

 



2

 

 

4. Termination. This Agreement shall terminate and be void and of no further
force and effect, and all rights and obligations of the parties hereunder shall
terminate without any further liability on the part of any party in respect
thereof, upon the earlier to occur of (a) such date and time as the Purchase
Agreement is terminated in accordance with its terms, (b) upon the mutual
written agreement of each of the parties hereto to terminate this Agreement or
(c) the Termination Date; provided, that nothing herein shall relieve any party
from liability for any willful breach hereof prior to the time of termination,
and each party shall be entitled to any remedies at law or in equity to recover
losses, liabilities or damages arising from such breach.

 

5. Notices. All notices or other communications, including service of process,
required or permitted hereunder shall be in writing and shall be deemed given or
delivered and received on the earliest of (a) the day when delivered, if
delivered personally, (b) one Business Day after deposit with a
nationally-recognized courier or overnight service such as Federal Express (or
upon any earlier receipt confirmed in writing by such service), (c) five
Business Days after mailing via U.S. certified mail, return receipt requested,
or (d) the date sent, with no mail undeliverable or other rejection notice, if
sent by email, in each case addressed as follows:

 

If to the Company or HCP, to:

 

Hennessy Capital Acquisition Corp. III
3485 North Pines Way,
Suite 110
Wilson, Wyoming 83014
Attention: Daniel J. Hennessy and Kevin Charlton
Email: dhennessy@hennessycapllc.com and kcharlton@hennessycapllc.com

 

with a copy (which shall not constitute notice) to:

 

Sidley Austin LLP
One South Dearborn
Chicago, Illinois 60603
Attention: Jeffrey N. Smith and Dirk W. Andringa
Email: jnsmith@sidley.com and dandringa@sidley.com

 

and to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attention: Stuart Neuhauser and Joshua N. Englard
Email: neuhauser@egsllp.com and jenglard@egsllp.com

 



3

 

 

If to JFL:

 

J.F. Lehman & Company, LLC
110 East 59th Street, 27th Floor
New York, New York 10022
Attention: C. Alexander Harman, Glenn M. Shor and David L. Rattner
Email: cah@jflpartners.com, gms@jflpartners.com, and dlr@jflpartners.com

 

with a copy (which shall not constitute notice) to:

 

Jones Day
2727 North Harwood Street
Dallas, Texas 75201
Attention: Alain Dermarkar and Giles Elliott
Email: adermarkar@jonesday.com and gpelliott@jonesday.com

 

and to such other address or addressee as any such Party has specified by prior
written notice to the other Party in accordance with this Section 5

 

6. Miscellaneous.

 

(a) No party hereto may assign its rights or obligations hereunder without the
express written consent of the other parties hereto, provided, however, that JFL
may assign all or a portion of its rights hereto to any investment affiliates of
JFL.

 

(b) This Agreement may not be modified, waived or terminated except by an
instrument in writing, signed by the party against whom enforcement of such
modification, waiver, or termination is sought.

 

(c) This Agreement constitutes the entire agreement and supersedes all other
prior agreements, understandings, representations and warranties, both written
and oral, among the parties, with respect to the subject matter hereof.

 

(d) Except as otherwise provided herein, this Agreement shall be binding upon,
and inure to the benefit of the parties hereto and their heirs, executors,
administrators, successors, legal representatives and permitted assigns, and the
agreements, representations, warranties, covenants and acknowledgments contained
herein shall be deemed to be made by, and be binding upon, such heirs,
executors, administrators, successors, legal representatives and permitted
assigns.

 

(e) If any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby and shall continue in full force and effect.

 

(f) This Agreement may be executed in two or more counterparts (including by
electronic means), all of which shall be considered one and the same agreement
and shall become effective when signed by each of the parties and delivered to
the other parties, it being understood that all parties need not sign the same
counterpart.

 



4

 

 

(g) This Agreement and any claim or cause of action hereunder based upon,
arising out of or related to this Agreement (whether based on law, in equity, in
contract, in tort or any other theory) or the negotiation, execution,
performance or enforcement of this Agreement, shall be governed by and construed
in accordance with the Laws of the State of Delaware, without giving effect to
the principles of conflicts of law thereof.

 

(h) THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
Court of Chancery of the State of Delaware, Delaware state court and the United
States District Court for the District of Delaware SOLELY IN RESPECT OF THE
INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS AGREEMENT AND IN RESPECT OF THE TRANSACTIONS
CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN
ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT HEREOF OR ANY
SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR
PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT
VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH DOCUMENT
MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES HERETO IRREVOCABLY
AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR PROCEEDING SHALL BE
HEARD AND DETERMINED BY SUCH A DELAWARE STATE OR FEDERAL COURT. THE PARTIES
HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER THE PERSON OF SUCH
PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE THAT MAILING OF
PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING IN
THE MANNER PROVIDED IN SECTION 5 OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY
LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF. EACH PARTY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER;
(III) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 6(h).

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 



  HENNESSY CAPITAL ACQUISITION CORP. III         By: /s/ Daniel J. Hennessy  
Name: Daniel J. Hennessy   Title: Chairman of the Board and     Chief Executive
Officer         HENNESSY CAPITAL PARTNERS III LLC a Delaware limited liability
company   By: Hennessy Capital LLC, its managing member         By: /s/ Daniel
J. Hennessy   Name: Daniel J. Hennessy   Title: Managing Member         J.F.
LEHMAN & COMPANY, LLC         By: /s/ C. Alexander Harman   Name: C. Alexander
Harman   Title: Managing Member

 

 

6

 

